Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16/695,148 filed on 11/25/2019.  Claims 1-19 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the countershaft” in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the target release” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the release delay” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the release delay” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the engaged time” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the target release time” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the shafts” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the rail pressure” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658